Name: Commission Regulation (EEC) No 509/83 of 3 March 1983 amending Regulation (EEC) No 2991/82 with regard to the maximum period for the packaging of butter not subject to intervention measures and destined for direct consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 57/8 Official Journal of the European Communities 4. 3 . 83 COMMISSION REGULATION (EEC) No 509/83 of 3 March 1983 amending Regulation (EEC) No 2991 /82 with regard to the maximum period for the packaging of butter not subject to intervention measures and destined for direct consumption in the Community tion measures ; whereas application of this rule has shown that the operation cannot be completed in certain cases within the period laid down ; whereas it is necessary to provide for a longer period if the quan ­ tities of butter involved are to be disposed of ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Articles 6 (7) and 12 (3) thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for inter ­ vention on the market in butter and cream (3), as last amended by the Act of Accession of Greece (4), and in particular Article 7a thereof, Whereas the second subparagraph of Article 1 1 (2) of Commission Regulation (EEC) No 2991 /82 of 9 November 1982 on the temporary marketing during the 1982/83 milk year of reduced-price butter for direct consumption in the Community (*), as last amended by Regulation (EEC) No 207/83 (*), provides that butter must be put up in small packs within not more than 60 days calculated from the date of authori ­ zation by the intervention agency of access to the aid concerning the sale of butter not subject to interven HAS ADOPTED THIS REGULATION : Article 1 In the second subparagraph of Article 1 1 (2) of Regu ­ lation (EEC) No 2991 /82 '60 days' is hereby replaced by '75 days'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 10 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 March 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . 0 OJ No L 140, 20 . 5 . 1982, p. 1 . (3) OJ No L 169, 18 . 7 . 1968, p. 1 . (j OJ No L 291 , 19 . 11 . 1979, p. 17 . 0 OJ No L 314, 10 . 11 . 1982, p . 27 . ( «) OJ No L 26, 28 . 1 . 1983, p. 20 .